Title: To George Washington from Amos Strettell, 18 August 1772
From: Strettell, Amos
To: Washington, George



Sir,
Philada 18th Augst 1772

Your Favour of 14th Currt has enabled me to compleat your Insurance ⅌ the Fairfax as ⅌ above acct (say annexed acct,) so far as the Nature of your Adventure will admit without running you to an extra. advance of præmo subject to conditional Returns afterwards, which on several accts might prove disadvantageous to you, altho’ is often done on risques not commencing in our own Port.
I presume Coll Lewis may not be returnd Home from the warm springs, & defer writing to him until next Post. I am very Respectfully, Sir, Yr assd frd & servt

Amos Strettell

